16/063,834
First Named Inventor
WANG
Title
Seismic Well Ties Using Blocking Schemes
File Location
16063834 WANG


DETAILED ACTION
(Notice of Allowance)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Applicant’s claim for priority to PCT/US2016/018596 02/19/2016 under 35 U.S.C. § 371 is acknowledged.
Information Disclosure Statement
Information Disclosure Statements filed on 6/19/2018 and 6/10/2020 are acknowledged and their contents have been considered.
Pending Claims
Claims 1-20 are pending for examination.  Claims 1, 9 and 18 are independent.  
Claims 9-18 are currently amended.  
Claim 1-8 and 19-20 have been previously presented.  
Response to Amendment
This Office Action is in response to Applicant’s Amendment and Remarks dated 4/26/2021.  The Amendment After Final dated 4/26/2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered and the amendments considered.  The amendments overcome the rejections in the previous final Office Action.
Response to arguments under 35 U.S.C. § 103 (reproduced from previous Final Office Action).
The independent claims also now involve "receiving a constraint on velocity changes applicable to the respective sample values associated with one or more blocks of the plurality of blocks of samples." None of the cited references disclose or make obvious these claims features.

The Examiner finds persuasive the argument earlier presented in the interview about how the present invention deals with the alignment of both seismic data and well log data by first dividing that data into blocks and then applying a velocity constraint in the process of aligning that data. Guillaume was argued not to address both of these types of data (addressing only the seismic data). The parties also discussed the co-depthing constraints of Guillaume, which is also found to be a distinguishing argument.

35 USC § 101

The amendments to the claims overcome the previous 35 U.S.C. § 101 rejections and those rejections are withdrawn.


Under the 2019 Guidance, Step 2A, Prong One, the Examiner makes the tentative finding (the “Tentative Exception”) that the claims arguably recite an abstract idea in group a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.
However, under Step 2A, Prong Two of the 2019 Guidance, the Examiner finds that the Tentative Exception is integrated into a practical application.  Therefore, the Examiner’s tentative finding under Step 2A, Prong One is not dispositive, since the claim(s) are found eligible under 35 U.S.C. § 101 pursuant to Step 2A, Prong Two of the 2019 Guidance.
To illustrate the Examiner’s analysis under the 2019 Guidance, Step 2A, Prong Two, of representative independent claim 9, the portions indicated in bold font have been identified as either applicable to the analysis of Step 2A, Prong One, or recite elements otherwise relevant to Step 2B (if reached).  The Examiner finds a practical application of the exception in those portions indicated in regular and underlined font, when those limitations are read together and considered as part of the claim as a whole:
9. (Currently Amended) A  system, comprising: a well-logging tool; a processing device; and a memory device in which instructions executable by the processing device are stored for causing the processing device to: receive, from the well-log tool, well log data corresponding to an area of a subterranean formation adjacent to a wellbore; group samples of data derived from well log data into a plurality of blocks of samples, wherein each block of the plurality of blocks of samples includes respective sample values; receive seismic data for the area of the subterranean formation; receive a constraint on velocity changes applicable to the respective sample values associated with one or more blocks of the plurality of blocks of samples; and generate a seismic well tie by correlating the samples of data with the seismic data, the samples of data being correlated with the seismic data by shifting at least some of the respective samples values associated with the one or more blocks subject to the constraint on velocity changes; and generate a graphical output for display on a display device indicating the seismic well tie for use by a well operator in determining properties of the subterranean formation at specific depths in the wellbore.
The remaining independent claim(s) are analogous to the representative independent claim analyzed above.  The dependent claim(s) are eligible by virtue of their dependency on an eligible base claim.
Therefore, according to the 2019 Guidance, the pending claims are found eligible at Step 2A of the Alice/Mayo test and there is no need for further consideration under Step 2B.  This concludes the eligibility analysis.	
	
Allowable Subject Matter
Claims 1-20 are allowed.  All previous rejections and objections as to those claims have been resolved and withdrawn.

The following is the Examiner's statement of reasons for allowance:

Claims 1-8.
Independent Claim 1 is allowed because the closest prior art, Horne et al. (U.S. Pub. No. 2009/0043554; hereinafter "Horne") in view of Hsu et al. (U.S. Pub. No. 2011/0170373; hereinafter "Hsu") AND Guillaume et al. (U.S. Pub. No. 20160341835; hereinafter "Guillaume"), fails to anticipate or render obvious:
receiving, by the processing device, a constraint on velocity changes applicable to the respective sample values associated with one or more blocks of the plurality of blocks of samples; and correlating, by the processing device, the samples of data with the seismic data by shifting at least some of the respective sample values associated with the one or more blocks subject to the constraint on velocity changes, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 2-8 are allowed by virtue of their dependence on Independent Claim 1.
Claims 9-17.
Independent Claim 9 is distinguished over the closest prior art because the closest prior art, Horne et al. (U.S. Pub. No. 2009/0043554; hereinafter "Horne") in view of Hsu et al. (U.S. Pub. No. 2011/0170373; hereinafter "Hsu") AND Guillaume et al. (U.S. Pub. No. 20160341835), fails to anticipate or render obvious:
receive, from the well-log tool, well log data corresponding to an area of a subterranean formation adjacent to a wellbore; [...] receive seismic data for the area of the subterranean formation; receive a constraint on velocity changes applicable to the respective sample values associated with one or more blocks of the plurality of blocks of samples; and generate a seismic well tie by correlating the samples of data with the seismic data, the samples of data being correlated with the seismic data by shifting at least some of the respective samples values associated with the one or more blocks subject to the constraint on velocity changes, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 10-17 are distinguished over the prior art of record by virtue of their dependence on Independent Claim 9.

Claims 18-20.
Independent Claim 18 is allowed because the closest prior art, Horne et al. (U.S. Pub. No. 2009/0043554; hereinafter "Horne") in view of Hsu et al. (U.S. Pub. No. 2011/0170373; hereinafter "Hsu") AND Guillaume et al. (U.S. Pub. No. 20160341835); hereinafter "Guillaume"), fails to anticipate or render obvious:
receive the seismic data; receive a constraint on velocity changes applicable to the respective sample values associated with one or more blocks of the plurality of blocks of samples; and correlate the samples of data with the seismic data by shifting at least some of the respective sample values associated with the one or more blocks subject to the constraint on velocity changes, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 19-20 are allowed by virtue of their dependence on Independent Claim 18.


Conclusion
Claim 1-20 are pending for examination in this Office Action.  Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752. The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 



/MARK I CROHN/Examiner, Art Unit 2857   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863